     Case: 5:20-cv-00207-JG Doc #: 1-1 Filed: 01/30/20 1 of 3. PageID #: 17




                                  EXHIBIT A

                          PROPOSITIONS OF LAW
                   ELEVENTH DISTRICT COURT OF APPEALS
                            CASE NO. 2017P0028

ASSIGNMENT OF ERROR NUMBER ONE

THE TRIAL COURT’S SENTENCE VIOLATED THE DUE PROCESS CLAUSE OF
THE FOURTEENTH AMENDMENT OF THE U.S. CONSTITUTION, IN THAT
THE RESENTENCING AFTER REMAND, EXCEEDED THE ORIGINAL
SENTENCE; AND THE TRIAL COURT FAILED TO JUSTIFY THE INCREASED
SENTENCE.

ASSIGNMENT OF ERROR NUMBER TWO

THE TRIAL COURT ERRED BY FAILING TO MERGE THE ATTEMPTED
MURDER COUNTS (ONE AND THREE) AND THE FELONIOUS ASSAULT
COUNTS (FIVE AND SIX) AND THE ATTENDANT FIREARM SPECIFICATION
FOR EACH COUNT FOR REASON THAT THE COUNTS ARE ALLIED
OFFENSES OF SIMILAR IMPORT UNDER R.C. 2941.25; ALL IN VIOLATION OF
APPELLANT’S PROTECTION AFFORDED BY THE DOUBLE JEOPARDY
CLAUSE OF THE FIFTH AMENDMENT TO THE UNITED STATES
CONSTITUTION AND SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION,
WHICH PROHIBITS THE IMPOSITION OF MULTIPLE PUNISHMENTS FOR THE
SAME OFFENSE.

ASSIGNMENT OF ERROR NUMBER THREE

THE TRIAL COURT ERRED IN FINDING THAT A SEPARATE ANIMUS AND A
SEPARATE MENS REA EXISTED WHEN APPELLANT STOPPED SHOOTING
AND LEFT THE DINING ROOM DURING THE 911 CALL RESULTING IN THE
VIOLATION OF THE DOUBLE JEOPARDY CLAUSE OF THE FIFTH
AMENDMENT TO THE UNITED STATES CONSTITUTION AND SECTION 10,
ARTICLE I OF THE OHIO CONSTITUTION AND SAID FINDING WAS AGAINST
THE WEIGHT OF EVIDENCE.

ASSIGNMENT OF ERROR NUMBER FOUR

THE TRIAL COURT ERRED WHEN IT FAILED TO GRANT APPELLANT’S
MOTION TO DISMISS; WHICH MOTION ALLEGED THAT APPELLANT’S
RIGHTS TO PRESENTMENT AND FAIR TRIAL AS GUARANTEED BY
ARTICLE I, SECTION 10 OF THE OHIO CONSTITUTION AND AMEND. V AND
VI OF THE UNITED STATES CONSTITUTION WERE VIOLATED WHEN IT
REINSTATED COUNTS UPON REMAND WHICH WERE NOT PREVIOUSLY
SUBJECT TO APPEAL.
     Case: 5:20-cv-00207-JG Doc #: 1-1 Filed: 01/30/20 2 of 3. PageID #: 18




ASSIGNMENT OF ERROR NUMBER FIVE

THE TRIAL COURT ERRED BY IMPOSING CONSECUTIVE SENTENCES ON
THE COUNTS OF CONVICTION AND THE ATTENDANT FIREARM
SPECIFICATIONS FOR REASON THAT CONSECUTIVE SENTENCES WERE
NOT JUSTIFIED BY R.C. § 2929.14(C)(4); ALL IN VIOLATION OF
APPELLANT’S RIGHT TO DUE PROCESS AND THE PROTECTION OF THE
DOUBLE JEOPARDY CLAUSE OF THE U.S. CONSTITUTION.


                           PROPOSITIONS OF LAW
                          SUPREME COURT OF OHIO
                             CASE NO. 2019-0059


PROPOSITION OF LAW NUMBER ONE

THE TRIAL COURT’S SENTENCE VIOLATED THE DUE PROCESS CLAUSE OF
THE FOURTEENTH AMENDMENT OF THE U.S. CONSTITUTION, IN THAT
THE RESENTENCING AFTER REMAND EXCEEDED THE ORIGINAL
SENTENCE AND THE TRIAL COURT FAILED TO JUSTIFY THE INCREASED
SENTENCE.

PROPOSITION OF LAW NUMBER TWO

THE TRIAL COURT ERRED BY FAILING TO MERGE THE ATTEMPTED
MURDER COUNTS (ONE AND THREE) AND THE FELONIOUS ASSAULT
COUNTS (FIVE AND SIX) AND THE ATTENDANT FIREARM SPECIFICATION
FOR EACH COUNT FOR REASON THAT THE COUNTS ARE ALLIED
OFFENSES OF SIMILAR IMPORT UNDER R.C. 2941.25; ALL IN VIOLATION OF
APPELLANT’S PROTECTION AFFORDED BY THE DOUBLE JEOPARDY
CLAUSE OF THE FIFTH AMENDMENT TO THE UNITED STATES
CONSTITUTION AND SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION,
WHICH PROHIBITS THE IMPOSITION OF MULTIPLE PUNISHMENTS FOR THE
SAME OFFENSE.

PROPOSITION OF LAW NUMBER THREE

THE TRIAL COURT ERRED IN FINDING THAT A SEPARATE ANIMUS AND A
SEPARATE MENS REA EXISTED WHEN APPELLANT STOPPED SHOOTING
AND LEFT THE DINING ROOM DURING THE 911 CALL RESULTING IN THE
VIOLATION OF THE DOUBLE JEOPARDY CLAUSE OF THE FIFTH
AMENDMENT TO THE UNITED STATES CONSTITUTION AND SECTION 10,
ARTICLE I OF THE OHIO CONSTITUTION AND SAID FINDING WAS AGAINST
THE WEIGHT OF EVIDENCE.
     Case: 5:20-cv-00207-JG Doc #: 1-1 Filed: 01/30/20 3 of 3. PageID #: 19




PROPOSITION OF LAW NUMBER FOUR

THE TRIAL COURT ERRED WHEN IT FAILED TO GRANT APPELLANT’S
MOTION TO DISMISS; WHICH MOTION ALLEGED THAT APPELLANT’S
RIGHTS TO PRESENTMENT AND FAIR TRIAL AS GUARANTEED BY
ARTICLE I, SECTION 10 OF THE OHIO CONSTITUTION AND AMEND. V AND
VI OF THE UNITED STATES CONSTITUTION WERE VIOLATED WHEN IT
REINSTATED COUNTS UPON REMAND WHICH WERE NOT PREVIOUSLY
SUBJECT TO APPEAL.
